PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/757,178
Filing Date: 03/02/2018
Appellant(s): Das M et al.



Timothy B. Kang (Reg No. 46,423)
For Appellant








EXAMINER’S ANSWER

This is in response to the appeal brief filed 11/03/2021.
(1) Grounds of Rejection to be reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06/17/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.” 
The following ground(s) of rejection are applicable to the appealed claims.
Claims 5-24 are pending of which claims 5, 12, and 16 are in independent form.
Claims 5-24 are rejected under U.S.C. 103: please see the Final Rejection mailed 06/17/2021.
(2) Response to Arguments
Appellant’s Argument regarding rejection of claims under 35 U.S.C. §103: 
Appellant’s Argument: Appellant argues that prior art does not teach all of the elements of claims 5, 12, and 16 more specifically the prior art does not teach “simulating an execution of the query, wherein the simulated execution of the query indicates a total number of graph nodes accessed by the simulated execution of the query, comparing the total number of graph nodes accessed by the simulated execution of the query to a threshold”.
Examiner’s response: Appellant’s argument is considered but examiner respectfully disagrees. Goldman recites “Col 22 line 5-14: In an implementation, less than all the paths between two nodes are found. For example, if a path exceeds a threshold length (e.g., five, six, nine, ten, or more), the system will not consider the path between the two nodes. This is because, when the length of the path has exceeded the threshold length, it would become inconsequential mathematically and practically in the system (since the longer the path, the influence will generally decrease” and “Col 20 line 29-40: In an implementation, the length of the path between two nodes are the degree of separation between the nodes. For example, in a graph where nodes A and B are connected, A and B are connected through a first degree of separation. In a graph where nodes A to B to C are connected, A and B are connected through a first degree of separation, and A and C are connected through a second degree of separation. Although various degrees of separation are discussed, a system of the invention can be implemented allowing any number of degrees of separation, one, two, three, four, five, six, seven, eight, nine, ten, or more. A system implementation has one degree of separation”. The Examiner holds the explanation from the previous response is that Goldman teaches that paths between nodes are calculated by comparing to a threshold value. Then, for a query received, the system is able to determine its path for execution to retrieve the results. Thus, the path is determined for the query in order to execute the query so this is equivalent to simulating an execution of a query because the system of Goldman determines a path for the query before actually executing the query to retrieves results. A path length of Goldman is determined by a degree of separation between 2 particular nodes wherein the path is considered longer if more nodes are counted between the 2 nodes. This is equivalent to determining the total number of nodes required to execute a query. Goldman separates “simulating an execution of the query, wherein the simulated execution of the query indicates a total number of graph nodes accessed by the simulated execution of the query, comparing the total number of graph nodes accessed by the simulated execution of the query to a threshold”.
Appellant’s Argument: Appellant argues that prior art does not teach all of the elements of claims 5,12, and 16 more specifically the prior art does not teach “in response to a determination that the total number of graph nodes accessed by the simulated execution of the query is less than the threshold, classifying the query as a navigational query type that accesses the real-time graph of the graph database, and in response to a determination that the total number of graph nodes accessed by the simulated execution of the query is greater than the threshold, classifying the query as an analytical query type that accesses the historical graph of the graph database”.
Examiner’s response: Appellant’s argument is considered but examiner respectfully disagrees. Goldman recites “Col 22 line 5-14: In an implementation, less than all the paths between two nodes are found. For example, if a path exceeds a threshold length (e.g., five, six, nine, ten, or more), the system will not consider the path between the two nodes. This is because, when the length of the path has exceeded the threshold length, it would become inconsequential mathematically and practically in the system”. Although it is true that Goldman does not teach routing “in response to a determination that the total number of graph nodes in the graph accessed by the simulated execution of the query is less than the threshold, determining that classifying the query as a navigational query type, and in response to a determination that the total number of graph nodes in the graph accessed by the simulated execution of the query is greater than the threshold, determining that classifying the query as an analytical query type”. The deficiency of limitations "accessing the real-time graph of the graph database on a graph navigation query engine and processing the query on the real-time graph to retrieve the data for the query" and “accessing the historical graph of the graph database on a graph analytic query engine and processing the query on the historical graph to retrieve the data for the query” are taught by Bhattacharjee. Bhattacharjee discloses “[0061] Computer system 202 receives data queries, such as transactional data query 214 and analytical data query 216, to perform operations on data records within records database 204. Transactional data query 214 may be, for example, an insert data query, an update data query, or a delete data query. Analytical data query 216 may be, for example, a select data query.” “[0063] Computer system 202 issues rewritten transactional data query 210 to record database 204. However, it should be noted that query rewriting process 218 rewrites transactional data query 214 so that all transactional data queries, such as inserts, updates, and deletes, are only applied to delta change data store 210 on solid-state drive 206. Similarly, computer system 202 issues rewritten analytical data query 222 to record database 204. It should be noted that query rewriting process 218 rewrites analytical data query 216 so that all analytical data queries, such as select data queries, are applied to both delta change data store 210 on solid-state drive 206 and stable data store 212 on hard disk drive 208 to reconcile different versions of data records associated with a particular analytical data query”. Bhattacharjee teaches that there are different types of query to consider when receiving the queries for processing. Based on the type of query, the system routes the query to either delta change data store or stable data store. The system of Bhattacharjee determines that if a query is an insert, update, delete query, the system directs the query to delta change data store meanwhile if the query is a select query then the system directs it to the stable data store. Thus, Bhattacharjee makes the determination to route to the appropriate database based on query type.






Conclusion

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
Cao Vuong
/C.D.V. /Examiner, Art Unit 2153                                                                                                                                                                                                        

Conferees:
/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153                                                                                                                                                                                                        
/CRESCELLE N DELA TORRE/Primary Examiner                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.For the above reasons, it is believed that the rejections should be sustained.